Mackay v 155 E. Main St., LLC (2021 NY Slip Op 01905)





Mackay v 155 E. Main St., LLC


2021 NY Slip Op 01905


Decided on March 26, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 26, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, LINDLEY, CURRAN, AND DEJOSEPH, JJ.


275.1/20 CA 19-01071

[*1]DARRYL L. MACKAY AND JOANNE MACKAY, PLAINTIFFS,
v155 EAST MAIN ST., LLC, ET AL., DEFENDANTS. - 155 EAST MAIN ST., LLC, THIRD-PARTY PLAINTIFF-RESPONDENT, 
 DHD VENTURES MANAGEMENT COMPANY, INC., THIRD-PARTY DEFENDANT, COMFORT SYSTEMS USA (SYRACUSE), INC., DOING BUSINESS AS BILLONE MECHANICAL CONTRACTORS, THIRD-PARTY DEFENDANT-APPELLANT. (APPEAL NO. 1.) 


BARCLAY DAMON LLP, ROCHESTER (ROBERT M. SHADDOCK OF COUNSEL), FOR THIRD-PARTY DEFENDANT-APPELLANT.
SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (DAVID M.G. KATZ OF COUNSEL), FOR THIRD-PARTY PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Monroe County (Evelyn Frazee, J.), entered April 1, 2019. The order, among other things, granted the motion of defendant-third-party plaintiff in part, granted third-party plaintiff leave to amend the third-party complaint, precluded third-party defendant Comfort Systems USA (Syracuse), Inc., doing business as Billone Mechanical Contractors, from introducing any evidence at trial on the issue of contractual indemnification and imposed sanctions on nonparty Lisa J. Black, Esq. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on July 8 and August 12, 2020,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: March 26, 2021
Mark W. Bennett
Clerk of the Court